DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 09/14/2022 is/are being considered by the examiner.
Claims 6-8, 10, 15, 19, 21-33 are pending:
Claims 1-5, 9, 11-14, 16-18, 20 are canceled
Claims 1, 4, 13, 17-18, 20 are newly canceled

Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Bucher (US 2007/0154315) have been fully considered. 
Applicant incorporated by reference their remarks dated 04/27/2022 and assert that new independent claims 21/27 overcome the rejections of record.
The office maintains their response to the functional language discussion in the office action dated 05/09/2022.
Upon further consideration: the office has been persuaded that applicant’s discussion on pages 7/8 of the remarks dated 04/27/2022 provides sufficient rational to overcome the design choice rejection of record.


Claim Interpretation - Language
The claims use the term “edge”, and in particular in the context of “side edge”, in multiple locations within the claim language. In light of the specification, the office will read the term “edge” not in a strict mathematical sense, but rather in the sense of referencing a region of the ceiling fan blade. The concept of a “leading edge” is not limited to strictly a single interface between two planes, but rather as how one of ordinary skill in the art would reference the general region of the blade that would contact fluid during use/rotation of the blade.


Claim Objections
Claims are objected to because of the following informalities:  
NOTE: claims discussed in claim dependency order
Claim 21
L8,11 remove comma to improve clarity
L13 amend “and forming a fourth vertex” to greatly improve the clarity of the claim construction by more clearly connecting the planar third chamfered surface to the forming of the fourth vertex with the side edge
Claim 23
L1 amend “the first angle, the second angle, and the third angle[[s]]” to improve clarity by providing the full formal antecedent basis
Claim 30
L1 amend “the first angle, the second angle, and the third angle[[s]]” to improve clarity by providing the full formal antecedent basis
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 15, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NOTE: claims are discussed in claim dependency order
Claim 10
L1 “of claim 1” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the full scope of the instant claim is unknown due to claim 1 being canceled.
For the purpose of applying art, the office will read the claim as being dependent upon claim 21.
Claim 19
L1 “the first side edge” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 15
L1 “the convex angle” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10
L1 “of claim 1” fails to contain a reference to a claim previously set forth, as claim 1 is canceled
For the purpose of applying art, the office will read the claim as being dependent upon claim 21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 10, 19, 27, 32, 33, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucher (US 2007/0154315).
NOTE: claims are discussed in claim dependency order
Claim 21
Bucher discloses:
“A blade (Fig4/6, blade 14/30) for a ceiling fan with a motor for driving the blade (functional language. Abstract; Claim 1), the blade comprising: 
an outer surface comprising opposing top (top surface 30U) and bottom (bottom surface 30L) surfaces bounded by a side edge (side edge 34), with a transition area connecting the top surface and the side edge (Fig4/6, planar transition 38); 
wherein the transition area further includes: 
a planar first chamfered surface adjacent the top surface and forming a first vertex with the top surface (planar transition 38 portion annotated surface A below), with the first vertex forming a first angle between 90 and 180 degrees (best seen annotated Fig below, vertex angle between surface A and top surface 30U is between 90-180 degrees inclusive), 
a planar second chamfered surface (planar transition 38 portion annotated surface B below), adjacent the first chamfered surface and forming a second vertex with the first chamfered surface, with the second vertex forming a second angle between 90-180 degrees (best seen annotated Fig below, vertex angle between surface A and surface B is between 90-180 degrees inclusive as the angle between surface A and B is 180 degrees, as planar transition 38 is planar), and 
a planar third chamfered surface (planar transition 38 portion annotated surface C below), adjacent the second chamfered surface and the third chamfered surface forming a third vertex with the second chamfered surface, with the third vertex forming a third angle between 90-180 degrees (best seen annotated Fig below, vertex angle between surface B and surface C is between 90-180 degrees inclusive as the angle between surface B and C is 180 degrees, as planar transition 38 is planar), and a fourth vertex with the side edge, the forth vertex forming a fourth angle greater than 90 degrees (best seen annotated Fig below, vertex angle between surface C and side edge 34 is greater than 90 degrees).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
The office explicitly notes that the interpretation that the angle ranges are inclusive of the endpoints is directly supported by applicant’s limitations in claim 8 that narrow the angle ranges to be obtuse angles.

    PNG
    media_image1.png
    341
    607
    media_image1.png
    Greyscale

Claim 10, see claim interpretation above
Bucher discloses: “The blade of claim 21 wherein the bottom surface includes a curved transition to the side edge (Fig4/6; Para6/7 all edges are curved due to the manufacturing process).”
Claim 19
Bucher discloses: “The blade of claim 21 wherein the side edge includes a planar portion (Fig4/6, side edges 32/34), and the side edge transitions to the bottom surface at a curved transition (Fig4/6; Para6/7 all edges are curved due to the manufacturing process).”
Claim 27
Bucher discloses: 
“A blade (Fig4/6, blade 14/30) for a ceiling fan (functional language. Abstract; Claim 1), the blade comprising: 
a flat upper surface (top surface 30U); 
a flat lower surface opposite from the flat upper surface (bottom surface 30L); 
a side edge bounding the flat lower surface (side edge 34); and 
a transition area connecting the flat upper surface to the side edge (Fig4/6, planar transition 38), the transition area comprising: 
a planar first chamfered surface, adjacent the flat upper surface and forming a first vertex with the flat upper surface (planar transition 38 portion annotated surface A above), with the first vertex forming a first angle between 90-180 degrees (best seen annotated Fig above, vertex angle between surface A and top surface 30U is between 90-180 degrees inclusive), and 
a planar second chamfered surface (planar transition 38 portion annotated surface BC above), adjacent the first chamfered surface and the second chamfered surface forming a second vertex with the first chamfered surface, with the second vertex forming a second angle between 90-180 degrees (best seen annotated Fig above, vertex angle between surface A and surface BC is between 90-180 degrees inclusive as the angle between surface A and BC is 180 degrees, as planar transition 38 is planar), and a third vertex with the side edge, the third vertex forming a third angle greater than 90 degrees (best seen annotated Fig above, vertex angle between surface BC and side edge 34 is greater than 90 degrees).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 32
Bucher discloses: 
“A blade (Fig4/6, blade 14/30) for a ceiling fan (functional language. Abstract; Claim 1), the blade comprising: 
a flat upper surface (top surface 30U); 
a flat lower surface opposite from the flat upper surface (bottom surface 30L); 
a side edge bounding the flat lower surface (side edge 34); and 
a transition area connecting the flat upper surface to the side edge, the transition area comprising: 
a planar first chamfered surface, adjacent the flat upper surface and forming a first vertex with the flat upper surface, with the first vertex forming a first angle (planar transition 38 portion annotated surface A below, angle annotated 1), 
a planar second chamfered surface (planar transition 38 portion annotated surface BC below), adjacent the first chamfered surface and the second chamfered surface forming a second vertex with the first chamfered surface (best seen annotated Fig above, vertex angle between surface A and surface BC angle annotated 2), with the second vertex forming a second angle, and a third vertex with the side edge (best seen annotated Fig above, vertex angle between surface BC and side edge 34, angle annotated 3), the third vertex forming a third angle; and 
wherein the third angle is less than the second angle (angle 3 is less than 180 degrees, angle 2 is 180 degrees due to planar transition 38 being planar), and the second angle is less than the first angle (angle 2 is 180 degrees due to planar transition 38 being planar, angle 1 is greater than 180 degrees).”

    PNG
    media_image2.png
    676
    636
    media_image2.png
    Greyscale

Claim 33
Bucher discloses: “The blade of claim 32 wherein the third angle is greater than 90 degrees (see annotated angle 3 above, angle 3 is greater than 90 degrees).”


Allowable Subject Matter
Claim 6-8, 22-26, 28-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 6
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the second angle is equal to the first angle” in combination with the remaining limitations of the claim.
Claim 7
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the second angle and the third angle define different angles” in combination with the remaining limitations of the claim.
Claim 8
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the third angle is an obtuse angle and the second angle is an obtuse angle.” in combination with the remaining limitations of the claim.
Claim 22
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the fourth angle is less than the third angle, the third angle is less than the second angle, and the second angle is less than the first angle.” in combination with the remaining limitations of the claim.
Claims 23-26, 15 would be allowable over art due to dependency on claim 22.
Claim 28
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the second angle is a convex angle.” in combination with the remaining limitations of the claim.
Claims 29-31 would be allowable over art due to dependency on claim 28.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745